NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-1637


                            CAPITAL BRIDGE CO., LTD.,

                                                      Plaintiff-Appellant,

                                           v.


                             IVL TECHNOLOGIES, LTD.,

                                                      Defendant-Appellee,

                                          and

                 MEMCORP, INC. and CRAIG ELECTRONICS, INC.,

                                                      Defendants.



        Brian L. Wamsley, Goodwin Procter LLP, of New York, New York, argued for
plaintiff-appellant. On the brief was Anthony H. Handal, Brown Rudnick Berlack Israels,
LLP, of New York, New York.

      Daniel P. Burke, Daniel P. Burke & Associates, PLLC, of Hauppauge, New York,
argued for defendant-appellee. With him on the brief was Georgia Damoulakis.

Appealed from: United States District Court for the Southern District of New York

Judge Kenneth M. Karas
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2006-1637

                             CAPITAL BRIDGE CO., LTD.,

                                                       Plaintiff-Appellant,

                                            v.

                              IVL TECHNOLOGIES, LTD.,

                                                       Defendant-Appellee,

                                           and

                 MEMCORP, INC. And CRAIG ELECTRONICS, INC.,

                                                       Defendants.

                                    Judgment
ON APPEAL from the         United States District Court for the Southern District of
                           New York

in CASE NO(S).             04-CV-4002

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

          Per Curiam (MICHEL, Chief Judge, SCHALL, Circuit Judge, and BUCKLO i ,
                                  District Judge).

                            AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED: August 10, 2007                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk



i
 Honorable Elaine E. Bucklo, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.